                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CHERYL GRISWOLD,

             Plaintiff,
                                                 Case No. 2:17-cv-13460
                                                 HON. GERSHWIN A. DRAIN
vs.


COMMISSIONER OF SOCIAL SECURITY,

             Defendant.

____________________________/

         ORDER ACCEPTING AND ADOPTING REPORT AND
    RECOMMENDATION [#25], GRANTING DEFENDANT’S MOTION FOR
    SUMMARY JUDGMENT [#22], DENYING PLAINTIFF’S MOTION FOR
      SUMMARY JUDGMENT [#21] AND OVERRULING PLAINTIFF’S
                      OBJECTIONS [#26]

I.     INTRODUCTION

       This matter is before the Court on the parties’ Cross Motions for Summary

Judgment pertaining to Plaintiff Cheryl Griswold’s claim for judicial review of

Defendant Commissioner of Social Security’s denial of her application for

disability insurance benefits.

       The matter was referred to Magistrate Judge Mona K. Majzoub, who issued

a Report and Recommendation on February 21, 2019, recommending that the

Court deny Plaintiff’s Motion for Summary Judgment, and grant the Defendant



                                        ‐1‐ 
Commissioner’s Motion for Summary Judgment. Plaintiff filed objections to the

Report and Recommendation on March 8, 2019, and the Defendant filed a

Response to Plaintiff’s objections on March 15, 2019.

      For the reasons discussed below, the Court will overrule Plaintiff’s

objections, accept and adopt Magistrate Judge Majzoub’s Report and

Recommendation, grant the Defendant’s Motion for Summary Judgment, and deny

the Plaintiff’s Motion for Summary Judgment.

II.   STANDARD OF REVIEW

      Title 28 U.S.C. § 636 sets forth the standard of review used by the Court

when examining a report and recommendation. The Court, “shall make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C). This

Court has the power to, “accept, reject or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” Id.

      The district court may affirm, modify or reverse the Commissioner’s

decision, with or without remand. See 42 U.S.C. § 405(g). Under § 405(g), the

courts have limited power regarding the Commissioner’s decision, “the findings of

the commissioner of social security as to any fact if supported by substantial

evidence, shall be conclusive.” Id. Substantial evidence is “more than a scintilla

of evidence but less than a preponderance and is such relevant evidence as a



                                          ‐2‐ 
reasonable mind might accept as adequate to support a conclusion.” McClanahan

v. Comm’r of Soc. Sec., 474 F.3d 830, 833 (6th Cir. 2006) (quoting Besaw v. Sec’y

of Health and Human Servs., 966 F.2d 1028, 1030 (6th Cir. 1976).


III.    ANALYSIS

        A. Objection #1

        Plaintiff’s first objection relates to Dr. Ronald Kendrick’s medical opinion

that Plaintiff was restricted to walking and standing for four hours in an eight-hour

workday. In her motion for summary judgment, Plaintiff argued that the ALJ

committed reversible error by relying on Vocational Expert (“VE”) Kimberly

Warner’s testimony because it did not include Dr. Kendrick’s four-hour walk/stand

limitation. Plaintiff maintained that this was error because the ALJ gave

“significant weight” to Dr. Kendrick’s opinion. Thus, the ALJ should have relied

upon the testimony of VE Scott Silver, who incorporated the four-hour walk/stand

limitation and concluded that the limitation would preclude Plaintiff from light

work.

        The Magistrate Judge correctly concluded that Dr. Kendrick’s four-hour

walking and standing limitation was never accepted by the ALJ, who explicitly did

not incorporate the limitation into the RFC because of Plaintiff’s “admitted daily

activities and the lack of abnormalities on examinations.” Dkt. 9 at Pg ID 397.

Contrary to Plaintiff’s assertion, remand is not necessary because the ALJ’s


                                          ‐3‐ 
rationale and final RFC are inconsistent. The ALJ “note[d]” that Dr. Kendrick

believed Plaintiff was restricted to a four-hour walk/stand limitation, as well as

recognized VE Warner’s jobs included a sit/stand option, which accommodated

such a limitation. However, this discussion does not render the ALJ’s final RFC

inconsistent with his rationale to exclude this limitation such that remand is

warranted.

      Plaintiff also complains that the Magistrate Judge erred in upholding the

ALJ’s reliance on VE Warner’s testimony and rejection of VE Silver’s testimony.

The Magistrate Judge correctly found that the ALJ was entitled to rely on VE

Warner’s earlier testimony because the RFC assessment had not changed. See

Paul v. Comm’r of Soc. Sec., No. 2:13-cv-14911, 2015 WL 1299980, at *1, 11

(E.D. Mich. Mar. 23, 2015).       Lastly, the ALJ properly rejected VE Silver’s

testimony concluding that it “conflict[ed] with well-settled definitions” of “light

exertional jobs.” Dkt. No. 9 at Pg ID 399. Plaintiff’s argument that VE Silver’s

testimony was better suited to the ultimate issue of whether Plaintiff could perform

light exertional work is an attempt to have the Court re-weigh the evidence, which

would be improper. See Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)

(acknowledging the ALJ’s “zone of choice.”).

      Based on the foregoing, Plaintiff’s first objection is overruled.




                                          ‐4‐ 
       B. Objection #2

       In her second objection, Plaintiff argues that the ALJ failed to give good

reasons for rejecting the opinion of Plaintiff’s treating physician, Dr. Laran Lerner,

D.O.    The gist of Plaintiff’s argument is that the ALJ erred in rejecting Dr.

Lerner’s opinion that Plaintiff is disabled because his opinion was retrospective.

However, this is not the only reason that the ALJ assigned no weight to Dr.

Lerner’s opinion. The ALJ noted that Dr. Lerner had only examined Plaintiff

twice when he made his disability determination, which was made nearly two years

after she was last insured. The ALJ further noted that Dr. Lerner backdated his

opinion to 2007, which Plaintiff admitted was during the time that she was caring

for her ailing mother.      Additionally, the ALJ recognized that Dr. Lerner

purportedly reviewed Plaintiff’s treatment records from other treating sources, but

these sources’ records did not evidence Plaintiff was as limited as she alleged.

       Accordingly, the Magistrate Judge correctly concluded that the ALJ

complied with the treating physician rule by discussing the regulatory factors in

assessing Dr. Lerner’s opinion and finding that it was not probative of whether

Plaintiff was disabled prior to December of 2009. As such, Plaintiff’s second

objection is overruled.




                                          ‐5‐ 
      C. Objection #3

      Plaintiff’s third objection relates to her contention that the Magistrate Judge

erred in concluding the ALJ corrected the errors with respect to Plaintiff’s

credibility that were made in her previous decision. Plaintiff complains that the

ALJ made the same findings as those made before. However, this is not an

accurate depiction of the ALJ’s decision.

      The Court’s remand order required the ALJ to “consider the intermittent

nature of [Plaintiff’s] activities,” and to better explain her analysis of evidence that

Plaintiff was taking care of her mother and that she told her psychiatrist she was

doing fine after her date last insured.

      Contrary to Plaintiff’s objection, the Magistrate Judge correctly found that

the ALJ remedied the issues with her prior decision. The ALJ acknowledged

Plaintiff’s qualifying statements that her activities were “very limited” and she did

things “only because she had to.” The ALJ explained that these activities, while

limited, were inconsistent with the completely disabling restrictions that she and

Dr. Lerner had reported.

      The ALJ also pointed to new evidence that Plaintiff was “quite active”

which undermined her claim that she had been continuously disabled since her date

last insured.   The ALJ provided more detail as to why Plaintiff’s caregiving



                                            ‐6‐ 
activities showed that she was more functional than alleged. Finally, the ALJ

provided the necessary context for relying on Plaintiff’s statements to her mental

health provider that she was “doing OK” and had “no complaints,” explaining that

it would have been unusual for Plaintiff to conceal her allegedly disabling pain

from her psychiatrist.

      Because the Magistrate Judge correctly found that the ALJ fully corrected

the errors with respect to assessing Plaintiff’s credibility, Plaintiff’s third objection

is also overruled.

IV.   CONCLUSION


      Accordingly, the Plaintiff’s objections [#26] are OVERRULED. The Court

hereby ACCEPTS AND ADOPTS Magistrate Judge Mona K. Majzoub’s February

21, 2019 Report and Recommendation [#25], DENIES Plaintiff’s Motion for

Summary Judgment [#21], and GRANTS the Commissioner’s Motion for

Summary Judgment [#22].


      SO ORDERED.

Dated: March 26, 2019                                 /s/Gershwin A. Drain
                                                      GERSHWIN A. DRAIN
                                                      United States District Judge




                                            ‐7‐ 
                  CERTIFICATE OF SERVICE

    Copies of this Order were served upon attorneys of record on
        March 26, 2019, by electronic and/or ordinary mail.
                        /s/ Teresa McGovern
                             Deputy Clerk




                                  ‐8‐ 
